PER CURIAM.
We affirm the portion of the order from which this appeal is taken which grants plaintiff leave to file an amended complaint and gives defendant 20 days thereafter to file responsive pleadings. We otherwise reverse the order which was, in one respect, based upon matters extrinsic to the complaint, see H.E. Temples v. Florida Industrial Construction Co., 310 So.2d 326, 327 (Fla. 2d DCA 1975), and which, in another respect, improperly sustained the medical malpractice complaint without allegations therein of the requisite presuit screening and notice, see Nash v. Humana Sun Bay Community Hospital, Inc., 526 So.2d 1036, 1037 (Fla. 2d DCA 1988).
*1254Affirmed in part, reversed in part, and remanded for proceedings consistent herewith.
DANAHY, A.C.J., and LEHAN and ALTENBERND, JJ., concur.